Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
The following Final office action is in response to the communication received on 2/11/2022.  Claims 1, 3-9, 11-18 and 20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more. 
 
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new Patent Eligibility Guidance (2019 PEG).
Claims 1, 3-9, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for re-processing a transaction in an electronic payment processing network independent of a merchant system or a user. 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
. receiving, with the transaction …, a first transaction message associated with a payment transaction between the user and a merchant, the first transaction message comprising transaction data including first account data associated with a first payment device issued to the user; 
generating, with the transaction …, a first authorization request comprising the first account data, wherein the first authorization request comprises a card-present authorization request, the first authorization request comprising a first plurality of data elements associated with a card-present transaction, wherein the first account data populates the first plurality of data elements; 
communicating, with the transaction …, the first authorization request to an issuer system; 
determining, with the transaction processing …, that the first authorization request failed;
 in response to determining that the first authorization request failed, automatically determining, with the transaction …, a second payment …associated with the user from a plurality of payment … associated with the user based on profile data associated with the plurality of payment …, wherein the second payment … is automatically determined without communicating with the merchant … the user; 
converting the first authorization request from a card-present authorization request to a second authorization request comprising a card-not-present authorization request by automatically generating, with the transaction …, the second 50M8370.DOCXPage 2 of 22Application No. 16/263,303 Paper Dated: April 16, 2021In Reply to USPTO Correspondence of February 19, 2021 Attorney Docket No. 8223-1805559 (3122US01)authorization request associated with the transaction, the second authorization request comprising second account data associated with the second payment … issued to the user, wherein the second authorization request is automatically generated without communicating with the merchant … or the user, wherein the second authorization request comprises a second plurality of data elements associated with a card-not-present transaction, wherein the second account data populates the second plurality of data elements, wherein the second authorization request corresponding to the card-not-present transaction comprises at least one different data element or different entry as a data element compared to the first authorization request corresponding to the card-present transaction; 
communicating, with the transaction …, the second authorization request to a second issuer … associated with the second payment …; 
receiving, with the transaction processing …, a second authorization response from the second issuer … and determining, based on the second authorization response, that the second authorization request was approved; and 
in response to determining that the second authorization request was approved by the second issuer …, processing, with the transaction …, the transaction based on the transaction data and the second account data.

The claimed method/system/machine simply describes series of steps for re-processing a transaction in an electronic payment processing network independent of a merchant system or a user. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a computer, payment devices/processors and a payment processing network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer/processor, payment devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 16 and 20.  
Furthermore, the dependent claims 3-9, 11-15 and 17-18 do not resolve the issues raised in the independent claims. Claims 3-9, 11-15 and 17-18 are directed towards using an electronic wallet provider system; and Page 3 of 16Application No. 16/263,303 Paper Dated: February 11, 2022 In Reply to USPTO Correspondence of August 13, 2021 Attorney Docket No. 8223-1805559 (3122US01)receiving, from the electronic wallet provider system, a query response identifying the second payment device; payment device type associated with each payment device, transaction amount of the transaction, daily spend associated with each payment device, monthly spend associated with each payment device, risk level associated with each payment device, approval ratio associated with each payment device, channels and authentication associated with each payment device, ratio of cross- border to domestic transactions associated with each payment device; wherein the second payment device is automatically determined in response to determining that the user is registered with the automatic re-processing program; a debit card authorization request or a debit card authorization request if the first authorization request comprises a credit card authorization request. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1,
Accordingly, dependent claims 3-9, 11-15, and 17-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to Arguments

Applicant’s arguments filed on 02/11/2022 with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Applicant's arguments with respect to the 101 rejection are similar to previous arguments already submitted and addressed in the last office actions. Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite” Significantly More" than abstract idea. 
Examiner incorporates herein the response to arguments from previous office actions including one mailed on 02/11/2022. 

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].
  
Claims 1, 3-9, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014); Under Alice. 

Applicant argues that the claims are directed to an improvement in computer-related technology… “The amended independent claims are eligible under Step 2A of the Alice/Mayo test because the claims recite an improvement to the computer-related technology associated with electronic payment processing networks handling electronic payment transactions initially receiving a decline authorization decision”.
Examiner respectfully disagrees with Applicant’s assertions. What Applicant describes here is how any generic computer process data without stating how or if his transformation is intended to in, some way improves the function of the computer itself.
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13).
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. The concept is still directed to processing a transaction in an electronic payment processing network independent of a merchant system or a user, which does not make it less abstract. The newly added limitations, even when limited to a particular context does not change its character as information or data and therefore, remains within the realm of the abstract idea.
The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. 
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
 Applicant further submits that “the Uniloc decision is highly relevant and instructive with respect to amended independent claims 1, 16, and 20, and the amended independent claims are believed to be patent eligible for reasons similar to those provided by the Federal Circuit and described in the response of April 16, 2021.”
However, the cited court case Uniloc USA Inc. is not included in the USPTO Web site Precedential/Non-precedential decision types and not considered for response. 
Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use of a generic computer to implement the abstract idea.  
Under Step (2B) of the subject matter eligibility test: Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., computer-implemented method/systems/processors, instructions, memory, electrical communication-network, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 
The present case is different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

       


/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691